Title: To George Washington from Richard Dobbs Spaight, 10 May 1794
From: Spaight, Richard Dobbs
To: Washington, George


               
                  Sir
                  New Bern [N.C.] 10th May 1794
               
               On the 5th inst: I received by the hands of Mr Martinon the engineer appointed to erect the forts in this State the Sec: of Wars letter of the 14 Apl.  I have advised Mr Martinon to proceed immediately to Occacock and make the necessary surveys to enable him to form a judgement of the proper place on which to erect the fort. that by the time he had done that drawn his plans and made his estimates I would endeavour to employ a proper person to superintend the actual execution of the works under his directions & agreably to the plans he shall draw. He can then proceed to Wilmington fix on the proper place there compleat his drawing and make out his estimates and as there will be a superintendant at each place he need not stay soley at one but occasionally attend to both.
               As the Secretary of war has not mentioned the compensation that will be given to the person whom I am authorized to appoint
                  
                  to superintend the actual execution of the works at Occacock & at Cape Fear River it will in a great measure prevent the appointment from taking place, as no person who is qualified for that business will accept it upon an uncertainty of what they are to receive for their services. It is to be observed that the situation of Occacock is so far from Where such persons can be had and separated by a broad sound, that no person who will undertake it, can for the time he is employed attend to any other business therefore it will in a considerable degree depend upon the compensation given by the United States—Whether a proper person can be obtained or not.
               The Secretary of war in his letter of the 14 April requests that I will appoint some suitable persons to mount the cannon belonging to the State at the expence of the United States. I suppose the manner in which the cannon will be mounted depends upon the plan which Mr Martinon will adopt for the forts that is to say whether they are to have embrasures or to fire in barbette, In all events I expect they must be mounted under his directions and agreably to such plan as he will think the best adapted to the fortifications they are to be placed in.
               I shall be glad to be informed with whom the persons that I may appoint to mount the cannon are to make their contract & by whom they are to be paid agreably to the contract when it shall be executed by them.
               On the 8th inst: I received the secretary of wars letter of the 24 April enclosing a copy of an Invoice of Ordnance and Stores forwarded to Wilmington.  I am &c.
               
                  R. D. Spaight
               
            